Case 8:19-cv-00710-MSS-TGW Document 100-1 Filed 01/21/20 Page 1 of 1 PagelD 2519

 

 

 

 

Exhibit Index
Number Title

1 July 6, 2011 Copyright Alert System’s Memorandum of
Understanding (“CAS MOU”)

2 February 27, 2013 Press Release — “Comcast Launches Copyright
Alert System”

3 Press Release — “Verizon Copyright Alert Program”

4 January 21, 2010 Press Release — “Verizon: we’re not cutting off

users Over copyright claims”

 

 

 

 

5 October 12, 2012 Press Release — “AT&T Starts Six-Strikes Anti-
Piracy Plan Next Month, Will Block Websites”

6 September 16, 2013 Press Release — “AT&T Promises (Again)
Not To Disconnect Your Account If It Suspects You Of Illegally
Downloading (T)”

7 August 9, 2001 — FCC Notice of Inquiry

8 March 2016 Council of Economic Advisers Issue Brief: “The

Digital Divide and Economic Benefits of Broadband Access”

 

9 April 11, 2013 Remarks of Commissioner Jessica Rosenworcel
FCC — 20 Years of Connecting Schools and Libraries: Policy
Summit Washington, DC”

 

10 Federal Register / Vol. 84, No. 146 / July 30, 2019 — “Promoting
Telehealth for Low-Income Consumers,” Notice of Inquiry, 33
FCC Red 7825 4 1 (Aug. 3, 2018)

 

 

 

 
